Title: From Alexander Hamilton to Caleb Swan, 4 March 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. March 4th. 1800
          
          You will transmit, to the order of Major Freeman of the first regiment of Artillerists, bounty money for a full company. This Officer is now at Fort Johnston in South Carolina
          You will inform me of the arrangement which you make may take for the purpose—Major Freeman is now at Fort Johnston in S. Carolina. He is instructed to — appoint provisorily and subject to the approbation of the Secr. of War some person to act as Pay Master and Clothier to the recruiting Service.
           C Swan Eqr. 
        